Case 8:20-cv-00925-WFJ-JSS Document 48 Filed 03/31/21 Page 1 of 11 PageID 299




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

SUNIL BALDEOSINGH,

       Plaintiff,

v.                                              Case No. 8: 20-cv-925-WFJ-JSS

TRANSUNION, LLC;


     Defendant.
___________________________________/

     ORDER GRANTING TRANSUNION’S MOTION FOR JUDGMENT ON
                       THE PLEADINGS

       Plaintiff Sunil Baldeosingh filed this action alleging that Defendant

TransUnion violated the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et

seq. Dkt. 1. TransUnion now moves for judgment on the pleadings. Dkt. 35.

Having considered the parties’ submissions, including Plaintiff’s response, Dkt. 42,

and TransUnion’s reply, Dkt. 45, the Court grants TransUnion’s motion. In brief,

Plaintiff has failed to assert that any information TransUnion included in his credit

report was factually inaccurate as required to state a claim under the FCRA.

Rather, Plaintiff’s suit implicitly challenges the legal validity of a reported debt,

something TransUnion is not required to resolve.
Case 8:20-cv-00925-WFJ-JSS Document 48 Filed 03/31/21 Page 2 of 11 PageID 300




                                      I. BACKGROUND

       This action arises from an account Plaintiff opened with RAC Acceptance

East, LLC d/b/a AcceptanceNOW East, LLC (“RAC”). RAC partners with retailers

across the country to provide appliances and other household goods to consumers

on a lease-to-own basis. Plaintiff opened an account with RAC in March 2017 to

finance an appliance purchase. Dkt. 1 ¶ 20; Dkt. 42-1. The account eventually went

into collections. Dkt. 42-1. In turn, TransUnion reported the RAC account in

Plaintiff’s credit file as “closed” as of December 2017 and “charged off as bad

debt” with a final outstanding balance of $3,576. Dkt. 42-2.

       On September 5, 2019, Plaintiff sent a dispute letter to TransUnion to

contest the RAC account. Dkt. 42-1 (“Dispute Letter”).1 In the letter, Plaintiff

asked TransUnion to remove the account from his credit file because he “d[id] not

owe this money.” He then explained in detail why he believed this was the case.

       According to Plaintiff, the alleged debt stemmed from RAC’s failure to

fulfill an appliance purchase. Id.; Dkt. 1 ¶ 20. Plaintiff had opened an account with

RAC to finance the purchase of a washer-dryer set from an appliance retailer. At

the time of purchase, Plaintiff paid $170 down and took the washer home, and the



1
  The parties have attached copies of the Dispute Letter to their respective filings. See Dkt. 35-1;
Dkt. 42-1. They agree the Dispute Letter is central to Plaintiff’s claims and do not dispute its
authenticity. Dkt. 35 at 3–4; Dkt. 42 at 2 n.1. The Dispute Letter is therefore incorporated by
reference in the Complaint, and the Court will consider its contents. See Horsley v. Feldt, 304
F.3d 1125, 1134 (11th Cir. 2002).
                                                 2
Case 8:20-cv-00925-WFJ-JSS Document 48 Filed 03/31/21 Page 3 of 11 PageID 301




retailer promised to deliver the dryer once it was in stock. Dkt. 42-1. A month

later, the retailer informed Plaintiff he would receive a dryer, but not one to match

the washer. Dkt. 1 ¶ 21; Dkt. 42-1. Plaintiff refused to accept a substitute dryer and

asked to return the washer because he had signed a contract for a matching washer-

dryer set. Dkt. 42-1. The retailer told Plaintiff that RAC would contact him to

resolve the issue. Id.

      The next week another one of RAC’s retail partners contacted Plaintiff. Id.

Plaintiff again asked to return the washer and for a refund of his down payment. Id.

The retailer at first refused, stating Plaintiff needed to make three payments before

he could return any merchandise, but eventually agreed to process a refund and

promised to send someone to pick up the washer. Id.; see Dkt. 1 ¶ 22. Plaintiff

made several attempts to arrange a pickup, but no one ever came, no refund issued,

and the account went into collections. Dkt. 1 ¶ 23; Dkt. 42-1. Plaintiff closed his

Dispute Letter by asking TransUnion to investigate the matter and to delete the

RAC account from his credit file as soon as possible. Dkt. 42-1.

      After receiving Plaintiff’s letter, TransUnion sent a request to RAC to

investigate the matter. Dkt. 1 ¶ 26. According to Plaintiff, RAC responded to the

request and reaffirmed the information being reported for Plaintiff’s account was




                                          3
Case 8:20-cv-00925-WFJ-JSS Document 48 Filed 03/31/21 Page 4 of 11 PageID 302




accurate. Dkt. 42 at 4; see Dkt. 1 ¶ 29. TransUnion continued reporting the account

as past due, and Plaintiff filed this lawsuit. 2 Dkt. 1 ¶¶ 30–31.

       Plaintiff’s Complaint alleges that TransUnion willfully and negligently

violated the FCRA. Plaintiff asserts that TransUnion failed to take reasonable steps

to assure the accuracy of the information it reported in his credit file as required by

15 U.S.C. § 1681e(b) and failed to conduct a reasonable reinvestigation of the

disputed RAC account information and to delete the information once it was found

to be inaccurate as required by 15 U.S.C. § 1681i(a). See id. ¶¶ 62–75. Because of

TransUnion’s inaccurate reporting, Plaintiff claims his credit score decreased and

that he has suffered “emotional pain” and “embarrassment” associated with credit

denial. Id. ¶¶ 33, 66, 73. Plaintiff seeks damages, costs, and attorney’s fees. Id. ¶¶

68, 75.

       TransUnion has answered the Complaint, Dkt. 17, and now moves for

judgment on the pleadings, Dkt. 35.

                                II. LEGAL STANDARD

       Federal Rule of Civil Procedure 12(c) permits a party to move for judgment

on the pleadings “[a]fter the pleadings are closed—but early enough not to delay




2
 Plaintiff also sued Equifax Information Services, LLC, Experian Information Solutions, Inc.,
and RAC for alleged violations of the FCRA. Plaintiff agreed to dismiss his claims against
Equifax and Experian, Dkts. 30, 40 & 41, and the Court compelled the claims against RAC to
arbitration, Dkt. 23.
                                               4
Case 8:20-cv-00925-WFJ-JSS Document 48 Filed 03/31/21 Page 5 of 11 PageID 303




trial.” Judgment on the pleadings is appropriate when there are no material facts in

dispute, and judgment may be rendered by considering the substance of the

pleadings and any judicially noticed facts. Hawthorne v. Mac Adjustment, Inc., 140

F.3d 1367, 1370 (11th Cir. 1998). When reviewing the motion, a court must

consider the entire pleadings: the complaint, the answer, documents attached as

exhibits, and documents incorporated by reference. See Eisenberg v. City of Miami

Beach, 54 F. Supp. 3d 1312, 1319 (S.D. Fla. 2014). At the same time, the Court

must accept all the facts in the complaint as true and view them in the light most

favorable to the nonmoving party. Cunningham v. Dist. Att’y’s Off. for Escambia

Cnty., 592 F.3d 1237, 1255 (11th Cir. 2010).

                                III. DISCUSSION

      TransUnion argues it is entitled to judgment in its favor because Plaintiff has

not alleged that his credit report contained a factual inaccuracy as the FCRA

requires to state a claim. Rather, in TransUnion’s view, Plaintiff has asserted what

amounts to a legal challenge to the validity of the reported debt—really a

contractual dispute—which is not a basis for relief under the Act. The Court

agrees.

      A. Claims under §§ 1681e(b) and 1681i(a) require a plaintiff to allege
         the credit report contained factually inaccurate information.

      The FCRA seeks to ensure “fair and accurate credit reporting.” 15 U.S.C. §

1681(a)(1). To establish a prima facie violation of either § 1681e(b) or § 1681i(a),
                                          5
Case 8:20-cv-00925-WFJ-JSS Document 48 Filed 03/31/21 Page 6 of 11 PageID 304




a consumer must allege that a CRA prepared a report containing inaccurate

information. See Cahlin v. Gen. Motors Acceptance Corp., 936 F.2d 1151, 1156,

1160–61 (11th Cir. 1991); Batterman v. BR Carroll Glenridge, LLC, 829 F. App’x

478, 481 (11th Cir. 2020) (per curiam). If a plaintiff does not allege that his credit

report contained an inaccuracy, he has, as a matter of law, failed to establish a

violation of the Act. See Cahlin, 936 F.2d at 1156; Batterman, 829 F. App’x at

481.

       The Eleventh Circuit and other circuit courts have held that the alleged

inaccuracy must be a factual one. See Cahlin, 936 F.2d at 1160; Batterman, 829 F.

App’x at 481–82; Denan v. TransUnion LLC, 959 F.3d 290, 296 (7th Cir. 2020);

DeAndrade v. TransUnion LLC, 523 F.3d 61, 66–68 (1st Cir. 2008). In essence,

there must be a patent inaccuracy in the report. See Carvalho v. Equifax Info.

Servs., LLC, 629 F.3d 876, 891 (9th Cir. 2010). Examples include inaccuracies in

an account balance, see Batterman, 829 F. App’x at 481–82, tradeline items not

immediately removed once a debt is vacated, inaccurately updated loan terms,

Juarez v. Experian Info. Sols., Inc., No. 19 C 7705, 2020 WL 5201798, at *3 (N.D.

Ill. Aug. 31, 2020), or when the consumer denies having opened an account, see

Salem v. Legal Liaison Serv., No. 16-CV-3927, 2019 WL 1057371, at *3 (N.D. Ill.

Mar. 6, 2019).




                                           6
Case 8:20-cv-00925-WFJ-JSS Document 48 Filed 03/31/21 Page 7 of 11 PageID 305




      A consumer fails to establish a factual inaccuracy in a CRA’s reporting,

however, by merely asserting a challenge to the legal validity of a reported debt.

See Denan, 959 F.3d at 295–96; Carvalho, 629 F.3d at 891–92; DeAndrade, 523

F.3d at 68. This is because CRAs are not legal tribunals; they simply collect and

report information provided by others. Carvalho, 629 F.3d at 891. Determining a

debt’s validity and whether a consumer has a valid defense to a debt are

“question[s] for a court to resolve in a suit against the [creditor,] not a job imposed

upon consumer reporting agencies by the FCRA.” Id. at 892; Denan, 959 F.3d at

296; DeAndrade, 523 F.3d at 68; accord Wright v. Experian Info. Sols., Inc., 805

F.3d 1232, 1244 (10th Cir. 2015); Batterman, 829 F. App’x at 481–82. Thus, a

CRA need not delete a disputed item from a consumer’s credit file simply because

the consumer raises an unadjudicated defense to the debt. See Carvalho, 629 F.3d

at 892.

      In this vein, CRAs are not required to resolve contractual disputes. See id. at

891. As the Eleventh Circuit recently held in Batterman, a consumer does not

allege a factual inaccuracy in an agency’s reporting by asserting what amounts to a

contractual dispute with a creditor. See 829 F. App’x at 481–82. In that case, two

credit agencies reported that Batterman had a delinquent debt for failing to pay

liquidated damages under a lease agreement. Id. at 479. Batterman asked the

agencies to remove the debt from his credit report, claiming he did not owe the

                                           7
Case 8:20-cv-00925-WFJ-JSS Document 48 Filed 03/31/21 Page 8 of 11 PageID 306




purported liquidated damages because the lease authorized early termination if the

apartment became uninhabitable, which he claimed had occurred. Id. at 479, 481.

Batterman sued the agencies under the FCRA when they refused to remove the

debt from his credit file. Id. at 479–80. The Eleventh Circuit ultimately upheld a

grant of judgment on the pleadings for the agencies. Id. at 482. The court found

that Batterman had not alleged a factual inaccuracy in the agencies’ reporting

because he did not say the debt was inaccurate as to the amount. Id. at 481. Instead,

his claim was that he did not owe the debt at all—a claim that rested on his

interpretation that he had lawfully terminated the lease because his apartment was

uninhabitable. Id. This raised a contractual dispute that hinged on the interpretation

of the lease agreement and the parties’ rights under it— issues for a court to

resolve, not a credit reporting agency. Id.

      B. Plaintiff does not allege that his credit report contained a factual
         inaccuracy.

      Plaintiff’s claims fail because his dispute centers on the validity of the debt

and not a factual inaccuracy in the information appearing on his credit report.

Plaintiff states that the reported debt resulted from RAC’s failure to fulfill the

appliance purchase. Dkt. 1 ¶¶ 20–24. He does not claim the dates for the RAC

account were inaccurate or that the dollar amount of the balance was too high. In

his Dispute Letter and response to the present motion, Plaintiff stresses that the

RAC account was inaccurately reported as past due because, like the plaintiff in
                                           8
Case 8:20-cv-00925-WFJ-JSS Document 48 Filed 03/31/21 Page 9 of 11 PageID 307




Batterman, he does not owe the debt at all. Dkt. 42 at 3, 11–13; Dkt. 42-1. In

Plaintiff’s view, RAC rescinded the sale agreement when it failed to provide a

matching dryer as the agreement required. As a result of RAC’s failure to comply

with the agreement, Plaintiff believed he was entitled to return the washer and

receive a refund of his down payment and believed he was no longer obligated to

pay the outstanding balance.3

       Accepting this as Plaintiff’s position, the inaccuracy he claims, like the one

claimed in Batterman, is really an unresolved contract dispute with the creditor,

RAC. To delete the RAC tradeline from Plaintiff’s credit file as he requested,

TransUnion needed to: (1) review the terms of the sale agreement; (2) determine

the parties’ performance obligations; and (3) decide whether RAC complied with

the agreement by offering a comparable dryer or whether failure to provide a



3
  At one point in the Complaint, Plaintiff states that the reported RAC tradeline is inaccurate
because “this account does not belong to [him], and in the event it is his account, the balance is
definitely incorrect.” Dkt. 1 ¶ 18. But elsewhere in the Complaint, the Dispute Letter, and his
response, Plaintiff admits the RAC account belonged to him and never suggests that the reported
account balance was too high. Dkt. 1 ¶¶ 20–24; Dkt. 42 at 2–4; Dkt. 42-1. Plaintiff’s actual
position is that the debt was inaccurate and did not belong to him in the sense that he owed
nothing to RAC after it failed to honor the sale agreement. Dkt. 42 at 3, 11–13; Dkt. 42-1.
Plaintiff reiterates this is his position throughout the Dispute Letter and his response. Id. As
Plaintiff is the master of the Complaint, the Court will defer to his interpretation of his own
allegations. See Lippitt v. Raymond James Fin. Servs., Inc., 340 F.3d 1033, 1040 (9th Cir. 2003)
(deferring to Plaintiff’s interpretation of a complaint that was “the exact opposite of a model of
clarity” because the complaint “c[ould] be read in the way [Plaintiff] assert[ed]”); E. States
Health & Welfare Fund v. Philip Morris, Inc., 11 F. Supp. 2d 384, 393 (S.D.N.Y. 1998) (“[T]he
principle that the plaintiff is master of the complaint also counsels in favor of construction in
accordance with the representations of the plaintiffs.”).

                                                9
Case 8:20-cv-00925-WFJ-JSS Document 48 Filed 03/31/21 Page 10 of 11 PageID 308




 matching dryer warranted rescission of the contract. There is also the fact that,

 according to the Dispute Letter, Plaintiff remains in possession of the washing

 machine. So TransUnion also needed to determine what effect this might have had

 on the contract and the status of the debt. At bottom, this case presents the exact

 type of contractual dispute that courts, including the Eleventh Circuit, have found

 CRAs are ill-suited, and not required, to resolve. See Batterman, 829 F. App’x at

 481–82; Carvalho, 629 F.3d at 891.

       Plaintiff unsuccessfully tries to distinguish his case from those involving

 impermissible collateral attacks on a reported debt. Cases like Carvalho or

 Batterman, Plaintiff contends, required credit reporting agencies to make

 sophisticated and complex legal judgments, while this case does not. Dkt. 42 at 9–

 13. All TransUnion needed to do here, Plaintiff suggests, was examine the facts he

 had presented in order to determine one question: “whether Plaintiff owed the

 balance of the account for [RAC]’s failure to honor the agreement.” Id. at 12.

 Though maybe not overly complex, this is still a question of contract law for a

 court to resolve.

       In short, Plaintiff’s dispute here is with the creditor. He needs to address the

 reported debt in a direct action against RAC, obtain a judgment invalidating the

 debt, and then report the judgment to TransUnion. If at that point TransUnion




                                           10
Case 8:20-cv-00925-WFJ-JSS Document 48 Filed 03/31/21 Page 11 of 11 PageID 309




 continues to report the debt, Plaintiff may then have a claim under the FCRA. 4 See

 DeAndrade, 523 F.3d at 68. But as of now, Plaintiff’s objection to the RAC

 tradeline is a legal one, not a factual one. 5

                                       IV. CONCLUSION

        Plaintiff has not alleged that his credit report contained inaccurate

 information. Thus, he cannot state a claim under §§1681e(b) or 1681i(a).

 Defendant’s Motion for Judgment on the Pleadings (Dkt. 35) is therefore granted,

 and the clerk is directed to enter judgment for TransUnion.

        DONE AND ORDERED at Tampa, Florida on March 31, 2021.

                                                /s/ William F. Jung
                                                WILLIAM F. JUNG
                                                UNITED STATES DISTRICT JUDGE


 COPIES FURNISHED TO:
 Counsel of Record




 4
   It is also worth noting that in cases like this the FCRA provides consumers with an alternative
 remedy. Section 1681i(b)–(c) allows consumers to submit a brief statement explaining their side
 of the dispute to be included in their credit report. See Cahlin, 936 F.2d at 1160 n.23. It is not
 clear whether Plaintiff has exercised this option.
 5
   Because Plaintiff has failed to allege a prima facie violation of the statute, it follows that he has
 also failed to establish a willful violation.
                                                   11
